Case 19-13094   Doc 128   Filed 07/01/20 Entered 07/01/20 09:23:36   Desc Main
                          Document      Page 1 of 12
Case 19-13094   Doc 128   Filed 07/01/20 Entered 07/01/20 09:23:36   Desc Main
                          Document      Page 2 of 12
Case 19-13094   Doc 128   Filed 07/01/20 Entered 07/01/20 09:23:36   Desc Main
                          Document      Page 3 of 12
Case 19-13094   Doc 128   Filed 07/01/20 Entered 07/01/20 09:23:36   Desc Main
                          Document      Page 4 of 12
Case 19-13094   Doc 128   Filed 07/01/20 Entered 07/01/20 09:23:36   Desc Main
                          Document      Page 5 of 12
Case 19-13094   Doc 128   Filed 07/01/20 Entered 07/01/20 09:23:36   Desc Main
                          Document      Page 6 of 12
Case 19-13094   Doc 128   Filed 07/01/20 Entered 07/01/20 09:23:36   Desc Main
                          Document      Page 7 of 12
Case 19-13094   Doc 128   Filed 07/01/20 Entered 07/01/20 09:23:36   Desc Main
                          Document      Page 8 of 12
Case 19-13094   Doc 128   Filed 07/01/20 Entered 07/01/20 09:23:36   Desc Main
                          Document      Page 9 of 12
Case 19-13094   Doc 128   Filed 07/01/20 Entered 07/01/20 09:23:36   Desc Main
                          Document      Page 10 of 12
 Case 19-13094       Doc 128     Filed 07/01/20 Entered 07/01/20 09:23:36             Desc Main
                                 Document      Page 11 of 12



Email service: via the Court’s CM/ECF system which sent notification of such filing to the
following:



   •   Carolyn Bankowski-13-12 13trustee@ch13boston.com
   •   Andrew Cannella bkecf@bmpc-law.com
   •   John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
   •   Stephen C Garabedian Stephen@garabedianlaw.net
   •   David T. Mazzuchelli mazzucheld@dor.state.ma.us
   •   Michael E. Swain mswain@dhnewengland.com, bankruptcy@dhnewengland.com



And by regular United States mail, postage prepaid upon all creditors listed below:



 Daniel M.D. Drinkwater as adm of estate
 of Patricia Waterhouse
 106 Hoffman Road
 Flemington, NJ 08822
 Horizon Beverage Co.
 45 Commerce Way
 Norton, MA 02766
 Horizon Beverage Co.
 c/o Stephen Garabedian, Esq.
 500 West Cummings Park, Suite 2425
 Woburn, MA 01801
 Joseph M. Guay
 PO Box 1294
 Nantucket, MA 02554
 Nantucket Bank/Sovereign/Santander
 1130 Berkshire Blvd.
 Reading, PA 19610
 Santander Bank
 450 Penn Street
 Mail Code 10-421-MC3
 Reading, PA 19602
 Santander Bank
 c/o Bendett & McHugh
Case 19-13094    Doc 128     Filed 07/01/20 Entered 07/01/20 09:23:36   Desc Main
                             Document      Page 12 of 12



270 Farmington Avenue, Ste. 151
Farmington, CT 06032
Scott W. Anderson dba The Anderson Co.
c/o James T. Ranney, Esq.
4 Thirty Acres Lane
Nantucket, MA 02554
Tom Hanlon Lanscaping Inc.
2 Greglen Avenue
Nantucket, MA 02554
Town of Nantucket
Box 1294
Nantucket, MA 02554


American Express National Bank
c/o Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0701

Mass. Dept. of Revenue
Attn: Bankruptcy Unit
PO Box 9564
Boston MA 02114-9564

Verizon by American InfoSource as agent
4515 N Santa Fe Ave
Oklahoma City, OK 73118
